EXHIBIT 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-115918) pertaining to the Amended and Restated Martin Marietta Materials, Inc. Common Stock Purchase Plan for Directors, Martin Marietta Materials, Inc. Performance Sharing Plan and the Martin Marietta Savings and Investment Plan; in the Registration Statement (Form S-8 No. 333-15429) pertaining to the Martin Marietta Materials, Inc. Common Stock Purchase Plan for Directors, Martin Marietta Materials, Inc. Performance Sharing Plan and the Martin Marietta Savings and Investment Plan; of our report dated June 23, 2016, with respect to the financial statements and schedule of the Martin Marietta Savings and Investment Plan included in the Annual Report on Form 11-K for the year ended December 31, 2015. /s/ Dixon Hughes Goodman LLP Raleigh, North Carolina
